F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 9 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DEBORAH BUSTAMANTE,

                Plaintiff - Appellant,

    v.                                                   No. 02-2044
                                                 D.C. No. CIV-00-274 JP/JHG
    JO ANNE B. BARNHART,                               (D. New Mexico)
    Commissioner, Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before SEYMOUR , EBEL , and O’BRIEN , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Deborah Bustamante appeals from an order of the

district court affirming the Commissioner’s decision denying her application for

Social Security disability and Supplemental Security Income benefits (SSI).

Ms. Bustamante alleges disability based on back problems requiring five previous

back surgeries, together with hip and buttock pain. The agency denied her

applications initially and on reconsideration.

      Ms. Bustamante received a de novo hearing before an administrative law

judge (ALJ). The ALJ determined that appellant retained the residual functional

capacity (RFC) to perform her past relevant work as an accounting clerk. The

Appeals Council denied review, making the ALJ’s decision the Commissioner’s

final decision.

      We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the

correct legal standards were applied. See Andrade v. Sec’y of Health & Human

Servs., 985 F.2d 1045, 1047 (10th Cir. 1993). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Fowler v. Bowen, 876 F.2d 1451, 1453 (10th Cir. 1989) (quotations

omitted).

      The Commissioner follows a five-step sequential evaluation process

to determine whether a claimant is disabled. See Williams v. Bowen, 844 F.2d


                                         -2-
748, 750-52 (10th Cir. 1988). The claimant bears the burden of establishing

a prima facie case of disability at steps one through four. See id. at 751 n.2. The

ALJ denied Ms. Bustamante’s claim at step four, finding that she could return to

her past relevant work.

      On appeal, Ms. Bustamante raises three issues. She contends that her back

problems are sufficiently severe to meet the listing for vertebrogenic disorders.

She argues that the ALJ improperly rejected her complaint of disabling pain as

not credible. Finally, she contends that the ALJ’s finding that she could perform

her past relevant work lacks substantial evidence in the record.

      Upon careful consideration of the record and applicable law under the

above-described standards, Ms. Bustamante fails to show error requiring reversal.

The judgment of the United States District Court for the District of New Mexico

is therefore AFFIRMED for substantially the same reasons articulated in the

magistrate judge’s report and recommendation dated November 30, 2001, and

adopted by the district court.



                                                    Entered for the Court



                                                    Stephanie K. Seymour
                                                    Circuit Judge



                                         -3-